— Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: As the People concede, count four, criminal possession of a weapon in the third degree, is a lesser included offense of count one, criminal possession of a weapon in the second degree. Defendant was convicted of both counts. Accordingly, defendant’s conviction on count four is reversed, the sentence thereon vacated, and that count is dismissed. We have examined defendant’s remaining contentions on appeal and find them lacking in merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — criminal possession of weapon, third degree; reckless endangerment, third degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.